ICJ_048_NorthernCameroons_CMR_GBR_1963-12-02_JUD_01_PO_07_EN.txt. 131

SEPARATE OPINION OF JUDGE MORELLI

[Translation ]

In the operative provision of its Judgment the Court. has found
“that it cannot adjudicate upon the merits of the claim of the
Federal Republic of Cameroon”. I have felt able to subscribe to such
an operative provision but cannot accept the reasons on which the
Court bases its Judgment. These reasons consist in essence of a
finding that the decision requested by Cameroon would be without
object.

I cannot subscribe to such a statement and consider, on the
contrary, that, as I shall explain in the first part of this separate
opinion, Cameroon’s claim is fully admissible. In my view the
reason why it is not possible to examine the merits of the claim is
quite other and lies in the lack of jurisdiction. The second part of
this separate opinion will in fact be devoted to the question of
jurisdiction. This question, which was not dealt with by the Court
and which, having regard to the Court’s approach, it had no reason
to deal with, cannot be avoided once the claim is deemed, as it is
in my view, to be admissible.

I

1. The United Kingdom’s preliminary objections raised, inter
alia, two questions which, in my opinion, are closely interconnected.

The first of these questions relatés to the nature of the claim,
that is to say the content and'characteristics of the decision re-
quested of the Court. There was discussion of whether such a
decision would be a judgment with force of res judicata or rather a
mere advisory opinion; and the question of the declaratory nature
of any judgment which might be given by the Court was also raised.

The other question raised by the United Kingdom relates to
whether there is a dispute between the United Kingdom and
Cameroon.

In raising this question the United Kingdom made numerous
references in its Counter-Memorial to Article 19 of the Trusteeship
Agreement in order to deny the existence of a dispute with the
features required by that Article. It would however seem that from
the beginning it was the United Kingdom’s intention to deny in
general the existence of any dispute between it and Cameroon.
The argument of the non-existence of any dispute was subsequently
put forward very clearly on several occasions in the oral arguments
and it is the subject of the first of the United Kingdom’s final
submissions.

120
JUDG. 2 XII 63 (SEP. OPIN. JUDGE MORELLI) 132

In any case this is a question which could be raised by the Court
proprio motu, because of the conclusions to be drawn from a negative
answer on the basis of the Statute and the Rules of Court, and thus
quite apart from Article 19 of the Trusteeship Agreement. For
according to the Statute and Rules of Court the Court can perform
its function in contentious proceedings by giving a decision on the
merits only on condition that there really is a dispute between the
parties. This is a question connected not with the Court’s juris-
diction but rather with the admissibility of the claim; it is a question
which comes before any question of jurisdiction.

2. As I have already said, the two questions just referred to, one
relating to the nature of the claim and the other to the existence
of the dispute, are closely interconnected. It might even be said
that there is only a single question: whether or not there is a dispute.

If there is no dispute, it becomes unnecessary to consider what is
the content of the decision requested of the Court and what the
characteristics of such a decision would be, with a view to making
the possibility of giving the decision and hence the admissibility of
the claim depend on the content and characteristics of the decision
requested. For the non-existence of a dispute is in itself a bar to
the delivery of any judgment on the merits, because in such a case
any judgment would be without object. It is for that reason that
the claim wouid have to be declared inadmissible,

If on the contrary it is considered that there is a dispute (and in
its Judgment the Court has found that there is) it would be im-
possible to deny that it could be settled by judicial means (subject
of course to the question of whether or not the Court has jurisdiction
in connection with that particular dispute). It is likewise un-
necessary on this hypothesis to consider, in connection with the
admissibility of the claim, what the characteristics and content of
the decision would be. The characteristics and content of the de-
cision could not but be related to the characteristics of the dispute.
In the present case, precisely because of the particular character-
istics of the dispute (on the assumption that a dispute exists)
the judgment could only be purely declaratory. But in the inter-
national field there can be no doubt about the possibility of purely
declaratory judgments.

3. Once it has been established that there is a dispute, there is no
point, in my view, in raising the question of whether the Applicant
has an interest, by reference to the principle recognized in certain
municipal legal systems according to which it is necessary to have
an interest in order to have a right of action.

It should be observed that the interest on which a right of action
depends in municipal law is not a substantive interest in connection
with the actual merits of the dispute. It is on the contrary an
interest of a purely procedural nature: an interest in obtaining a

I2I
JUDG. 2 XII 63 (SEP. OPIN. JUDGE MORELLI) 133

decision on the merits. In the legal systems to which I have referred
this type of interest has a very important role; it is indeed a con-
dition for an action. This is very readily explicable if it is borne in
mind that in general such systems make no use of the concept of
dispute.

It is on the contrary on the concept of dispute that international
proceedings and, in particular, proceedings before the Court, are
based. This Court cannot exercise its function in contentious
proceedings if a dispute does not exist between the parties. Clearly
a dispute implies a reference to a (real or at least supposed) conflict
of interests and hence to substantive interests possessed by the
parties. But it has already been observed that substantive interest
is something other than the procedural interest which is required by
municipal law in order to have a right of action. This latter interest
is an interest in securing a decision on the merits. In the case of an
international dispute, if such a dispute exists (and it has already
been said that the existence of a dispute constitutes in itself a
condition on which the possibility of a decision on the merits
depends) it is clear that in any case each party has an interest in the
settlement of the dispute. The interest in securing a decision on the
merits is in ve 1psa, because it is a necessary consequence of the
very existence of a dispute. It is thus apparent that the concept
of interest in bringing an action has no place of its own in the
field of international proceedings.

4. In my opinion a dispute consists of a clash between the
respective attitudes of the parties with regard to a certain conflict
of interests. Thus the dispute may result from a claim by one of
the parties followed either by the denial of that claim by the other
party or by a course of conduct by the other party contrary to the
claim. But there may also be a dispute resulting first of all from
a course of conduct by one of the parties against which the other
party raises a protest through the assertion that its own interest
should have been achieved by a course of conduct by the first party
contrary to that which was in fact adopted.

In the present case if there is a dispute between the United
Kingdom and Cameroon it could only be one falling within the
second of the above two hypotheses, namely a dispute resulting
from a certain course of conduct by the United Kingdom on the
one hand and from a protest against that conduct by Cameroon
on the other hand. In fact Cameroon has never asserted any claim
against the United Kingdom, in particular any claim for reparation
on account of the course of conduct complained of.

Since in the present case there could only be a dispute resulting
from a course of conduct and a protest, it becomes necessary to
examine whether these two constituent elements of a dispute are
present.

122
JUDG. 2 XII 63 (SEP. OPIN. JUDGE MORELLI) 134

5. With regard to the first of these two constituent elements of
the dispute it must be observed at the outset that solely a course
of conduct by the United Kingdom subsequent to the emergence
of Cameroon as an independent State could be regarded by the
latter as detrimental to its own interest. From this standpoint
the critical date is therefore 1 January 1960. While the date of
20 September 1960 (admission of Cameroon to the United Nations)
is important in other respects, it is of no importance for the estab-
lishment of whether a dispute has occurred between Cameroon
and the United Kingdom, and in particular with regard to the
first of the constituent elements of such a dispute, namely a course
of conduct by the United Kingdom which could be regarded by
Cameroon, and really was regarded by Cameroon, as detrimental
to its own interest.

In order to establish, with a view to resolving the question of
the existence of the dispute, what course of conduct Cameroon
finds fault with on the part of the United Kingdom, it would be
necessary to take into account the acts if any whereby, before the
Application, Cameroon’s protest was expressed, these constituting
the other element of the dispute. The question of the existence
and significance of such acts will be considered later. For the time
being it is however possible at least provisionally to refer to the
complaints by Cameroon as they are set out in the Application.

In the statement of facts the Application sets out certain events
or circumstances which no doubt pre-date 1 January 1960: for
example, the fact that, two years after the establishment of the
Trusteeship System, there had allegedly been no change in the
British zone in the practice instituted at the time of the creation
of the Mandate; the constitutional and administrative reforms
which occurred in 1949, in 1951, in 1954 and in 1957 within the
framework of Nigerian institutions; the non-existence until 1959
of political parties other than Nigerian; indirect suffrage by show
of hands and for men only until 1959. But if regard is had to the
complaints listed in the statement of the law in the Application
and on which Cameroon asks the Court to pronounce, it is apparent
that none of them relates to conduct on the part of the United
Kingdom which may be regarded as wholly prior to r January 1960.
The first five points relate to conduct by the United Kingdom
which although begun before I January 1960, continued after that
date, at least in the form of omissions. The last two points, con-
cerning the February 1961 plebiscite, relate solely to conduct
subsequent to x January 1960.

6. Consideration will now be given to the question of whether
there was on the part of Cameroon a protest against the conduct
adopted by the United Kingdom after 1 January 1960, that is
to say an assertion that the conduct of the United Kingdom was
detrimental to an interest which was Cameroon’s own interest.

123
JUDG. 2 XII 63 (SEP. OPIN. JUDGE MORELLI) 135

In my opinion it is necessary in this connection to leave aside
the complaints expressed by the representative of Cameroon in the
Fourth Committee of the General Assembly of the United Nations
on 13 April 1961, which had been preceded by the distribution of
the Cameroon “White Book” to all the Members of the United
Nations. In expressing these complaints through its representative
Cameroon acted solely as a member of a collegiate organ of the
United Nations. Acting in this capacity it made statements of
intention designed to be combined with corresponding statements
by other members of the collegiate organ so as to shape the intention
of that organ and thereby the intention of the United Nations.
It took up a position from the viewpoint of the Organization;
it was guided not by its individual interest but by what it considered
to be the interest of the Organization.

From the formal standpoint quite another character must be
assigned to the statements made on behalf of the Cameroon Govern-
ment by the French representative in the Trusteeship Council at
the meetings of 18 and 23 May 1960. The Government of Cameroon,
which was not yet a member of the United Nations, and “‘which
would speak for itself when it took its seat in the General Assembly”,
had requested France to make known its views on the subject of
the plebiscite. The reservations and desires expressed in the
Trusteeship Council by the French representative on behalf of
Cameroon no doubt represent statements made on behalf of a State
which was not yet a member of the Trusteeship Council as a
collegiate organ of the United Nations. None the less those statements
made through a State member of the Trusteeship Council were no
different in respect of their substantive character from the state-
ments made by France on its own behalf and by the other members
of the Trusteeship Council; they were no different from the state-
ments which Cameroon intended to make in the General Assembly
after its admission to the United Nations and which it did make
in the Fourth Committee on 13 April 1961. This was advance
participation in the activity of United Nations organs. There were
statements which likewise were prompted by the interest of the
United Nations and not by Cameroon’s individual interest; they
were not therefore statements expressing on Cameroon’s part a
protest which could give rise to a dispute between Cameroon and
the United Kingdom.

Nor can such a character be assigned to the communiqué published
by the Government of Cameroon on 31 December 1960 or the
note verbale of 4 January 1961 by which this communiqué was
transmitted to the British Embassy in Yaoundé. As stated by the
note verbale, the communiqué set aut ‘‘the official views of the
Republic of Cameroon and will enable the Aministering Authority
fully to inform the people of the Territory under British Administra-
tion before the plebiscite next February”. The communiqué itself

124
JUDG. 2 XII 63 (SEP. OPIN. JUDGE MORELLI) 136

was addressed not to the Administering Authority but to the
“brother people of the Northern Cameroons under British ad-
ministration’’ and proposed to it that it ‘vote unanimously for the
reunification with the Republic of Cameroon”. The communiqué
was transmitted to the Administering Authority for the sole
purpose of enabling it to inform the people of the Territory under
British administration. This being’so, it is clear that the criticisms
contained in the preamble of the communiqué, in respect of the
conduct of the Administering Authority, cannot be regarded as a
formal protest addressed by Cameroon to the United Kingdom.

We thus come to the note of 1 May 1961 from the Cameroon
Minister for Foreign Affairs to the Foreign Office. This note refers
to a dispute, as an already existing dispute between Cameroon
and the United Kingdom, and proposes its judicial settlement.
It is beyond doubt that the assertion by one of the parties of
the existence of a dispute does not prove that such a dispute really
exists, because the existence of a dispute requires to be established
objectively. In the present case the assertion in Cameroon’s note
that there was a dispute between Cameroon and the United King-
dom does not in my opinion correspond to the real situation as it
existed on 1 May 1961, the date of the note.

It seems to me, however, that the note, though referring to a
dispute asserted to be already in existence and in fact still non-
existent, does express, very clearly although indirectly, the point
of view of Cameroon with regard to the conduct of the United
Kingdom in the performance of its trusteeship for the Northern
Cameroons. Cameroon complains of various courses of conduct on
the part of the United Kingdom which are the same as those which
were later to be the subject of the Application to the Court. It has
already been seen that these courses of conduct, as acts or at least
omissions, are all subsequent to 1 January 1960, the date of the
emergence of Cameroon as an independent State. They are thus
courses of conduct which could be detrimental to an interest
which might be regarded by Cameroon as its own interest. It
appears from the note of 1 May 1961 that Cameroon considered
that such detriment had really occurred. This is tantamount to
saying that the note contains a protest which could, in combination
with the contrary attitude of the United Kingdom against which
the protest is directed, give rise to a dispute. I am consequently of
the opinion that a dispute has existed between Cameroon and
the United Kingdom since 1 May 19617.

Since this is a dispute arising not from a claim followed by a
denial but rather from a course of conduct followed by a protest
against that conduct, the United Kingdom’s reply of 26 May 1967
to Cameroon’s note is not relevant as a constituent element of the

125
JUDG, 2 XH 63 (SEP. OPIN. JUDGE MORELLI) 137

dispute; it is therefore of no importance with a view to determining
the date of origin of the dispute.

7. The General Assembly’s resolution of 26 April 1961 cannot be
recognized as having any influence with regard to the existence or
non-existence of the dispute. The United Kingdom relies on this
resolution and states that by settling the question it had the
effect either of putting an end to an already existing dispute or of
preventing a dispute arising.

I am of opinion that the General Assembly’s resolution as such
did not and could not settle any dispute between States such as
Cameroon on the one hand and the United Kingdom on the other,
even if this dispute could be regarded as already in existence at
that time which, in my view, must be denied.

Apart from this, it must be observed that the settlement of a
dispute as a legal operation produces legal effects for the parties
which must no doubt be taken into account by any court subse-
quently seised of a request for the resolution of the same dispute.
But the settlement of a dispute has not in itself any direct influence
on the existence of the dispute as a factual situation in which two
States may find themselves. In this connection the relevant concept
is something other than the legal settlement or resolution of a
dispute; it is the very different concept of extinction or de facto
cessation of the dispute. A dispute may continue in fact despite
its legal resolution; a dispute whose de facto cessation has occurred
pursuant to its legal resolution or even independently of any legal
resolution may recur as a matter of fact.

All this shows that whatever the legal effects of the General
Assembly resolution of 21 April 1961 it could not directly bring
about the extinction in fact of any dispute which might at that
time have existed between Cameroon and the United Kingdom.
A fortiori, the resolution could not prevent a dispute arising
subsequently between the States concerned. For the claim to be
admissible it is sufficient to find that there was in fact a dispute
between Cameroon and the United Kingdom at the time when
proceedings were instituted before the Court.

8, It is on the basis of a certain conception of an international
dispute that I have reached the conclusion that there really was a
dispute between Cameroon and the United Kingdom at the date
of filing of the Application. In order to deny the existence of such
a dispute it would be necessary to start from a conception of an
international dispute narrower than that which I consider correct,
and which I have already set out (see above, para. 4). It would be
necessary to consider that a dispute could have as its subject only
a future course of conduct by one of the parties and that conse-
quently, as far as the other party is concerned, the dispute could
result solely from a claim and not from a protest.

126
JUDG. 2 XII 63 (SEP. OPIN. JUDGE MORELLI) 138

Once this narrow conception of a dispute had been adopted, it
would be sufficient to find that in the present case Cameroon has
never put forward any claim relating to a course of conduct to be
adopted by the United Kingdom in the future, and that, in par-
ticular, Cameroon has never claimed any reparation. It would of
course not be sufficient to find that no reparation has been asked
for in the Application. As a suit may have as its subject not a
dispute as a whole but sclely a question the resolution of which
is necessary for the settlement of the dispute, the fact that in an
application only a finding of the violation is asked for does not
exclude the existence of a dispute as regards reparation. However,
in the present case, there is no dispute at all with reparation as its
subject, since even before the Application Cameroon never sought
any reparation whatever.

g. 1 should like now to emphasize the decisive importance, for
the purpose of declaring a claim admissible or on the contrary
inadmissible, which must be attached to the way in which an
international dispute is conceived of.

If the wider, and in my view more correct concept of dispute is
adopted, and if it is admitted that a dispute may indeed have as its
subject the past conduct of one of the parties, there is no doubt
that a dispute of this nature, as a really existing dispute, can be
settled by judicial means and that consequently a claim for such
settlement must be declared admissible.

There would be no point in raising the question of the usefulness
of the decision and hence of the party’s interest in asking for it.
The answer to such a question would be very easy: since a dispute
is regarded as existing, the usefulness of the decision resides precisely
in the very settlement of the dispute. Such a decision has undoubted
legal effects; it produces precisely the specific legal effects of res
judicata which consist of placing an obligation on the parties to
regard the dispute as having been settled in a particular way. These
effects are produced for the future. Although the conduct by one of
the parties which is the subject of the decision is past conduct, the
legal effect of the decision, that is to say the obligation deriving
from it for the parties, concerns their future conduct.

The effects of the decision may become apparent even in relation
to a dispute other than that which was the subject of the decision
in question; for example, in relation to a dispute which might
subsequently arise in respect of the obligation to make reparation
in connection with the conduct declared unlawful (or lawful) in the
decision. It thus appears that the decision can indeed have an
effective application. Thus the decision requested by Cameroon in
the present case would be capable of being applied (in the sense I

127
JUDG. 2 XII 63 (SEP. OPIN. JUDGE MORELLI) 139

have described) either by the Court itself or by any other tribunal
subsequently seised of a claim for reparation.

10. The foregoing depends on starting from the broader and more
correct concept of dispute. If on the contrary, on the basis of a
narrower concept of dispute, the possibility of a dispute having as
its subject solely the past conduct of one of the parties is excluded,
there would be no other course than to draw all the logical con-
clusions from such a conception. In every case in which only the
past conduct of one of the parties is in issue it would be necessary
to exclude the possibility of judgment on the merits. Such a judg-
ment would in fact be without object, since there would be no
dispute at all in existence.

This is the only logical conclusion which could be reached. It
would be illogical on the contrary to seek to make distinctions by
circumscribing in some way the scope of the conclusion which has
just been set out. In particular it is not possible to make a distinction
(as has been attempted) between a course of conduct which cannot
recur (such as the conduct in which the United Kingdom is claimed
to be at fault in the present case, since the trusteeship has been
terminated} and conduct which, although past, could recur in the
future, the purpose of such a distinction being to admit in the
second case the usefulness of a decision and hence the possibility of
giving it. From this is derived, for example, the possibility of a
judgment finding a breach of sovereignty, by virtue of the usefulness
which such a judgment could have in the case of a further breach
occurring,

This would however be usefulness of a quite illusory sort, having
regard to the objective limitations on ves judicata arising from
Article 59 of the Court’s Statute, according to which the decision
has no binding force except “in respect of that particular case” in
which the decision is given. The judgment concerning a past course
of conduct would not have the force of ves judicata in respect of
future courses of conduct, which would necessarily be different
from the course of conduct forming the subject of the decision
although more or less similar to it. In connection with future courses
of conduct the decision would be of value only in respect of the
reasons given for it: its value would hence be analogous te that
attaching to an advisory opinion. Moreover, it would not logically
be possible to speak of res judicata in connection with the past
course of conduct either, because, in this connection, the judgment
would be without object.

This then would be a most strange decision: one which though
devoid of object as a judicial decision would have been delivered
because of an alleged usefulness which it might have not as a
judicial decision but solely because of the reasons on the basis on
which it was given. It would be something having only the mere

128
JUDG. 2 XII 63 (SEP. OPIN. JUDGE MORELLI) 140

appearance of a judgment; something which in substance would be
no more than an advisory opinion.

11. The foregoing must lead to the rejection of its starting point,
namely the narrow concept of dispute.

In reality there is no reason to make a distinction between past
and future courses of conduct as the possible subject of a dispute.
There is a dispute not only in the case of a claim, where one of the
parties demands that its interest should be achieved, possibly
through a certain course of conduct by the other party, but also in
the case of a protest, where one of the parties asserts that its
interest should have been achieved through a course of conduct
by the other party contrary to that in fact adopted. There is no
substantive difference between the claim and the protest. A protest
is really only a claim with relation to the past.

It is only in this way that it is possible to explain the various
judgments which have been given solely on a past course of conduct
by one of the parties, such as Judgments Nos. 7 and 49 by the
Permanent Court in the Polish Upper Silesia and Memel Territory
cases, and the Judgment by the International Court of Justice
in the Corfu Channel case in 1949.

In the first of these Judgments the Permanent Court quite
simply declared that certain measures by the Polish authorities
were contrary to the provisions of a convention (P.C.I.J., Series A,
No. 7, pp. 81-82). Similarly in certain of the operative provisions of
the Judgment relating to the Memel Territory, the Court found that
certain acts of the Government of Lithuania were in conformity with
the Statute of the Memel Territory and that others were not
(P.C.1.J., Series A/B, No. 49, pp. 337-338). Finally, in the Judgment
in the Corfu Channel case, the International Court of Justice gave
judgment that by certain acts of the British Navy the United
Kingdom did not violate the sovereignty of Albania, whereas by
certain other acts the United Kingdom did violate the sovereignty
of Albania, “and that this declaration by the Court constitutes in
itself appropriate satisfaction” (1.C.J. Reports 1949, p. 36).

There is no doubt that the Judgments cited above all have the
force of res judicata in respect, of course, of the point forming the
subject of the decision, namely the lawful or unlawful character of
a certain course of (necessarily past) conduct. It is not possible to
speak of ves judicata in connection with the interpretation of the
rules of law on the basis of which that conduct was appraised, this
interpretation being only a reason on which the decision was based.
Nor is it possible in these Judgments to read into them something
which they do not at all contain, namely a prohibition on the per-
formance of similar acts in the future.

129
JUDG, 2 XII 63 (SEP. OPIN. JUDGE MORELLI) I41

In this connection the Polish Upper Silesia case is of very special
interest. Certain measures by the Polish authorities having been
declared unlawful in Judgment No. 7, Germany based itself on this
declaration with force of ves judicata to submit a further Application
to the Permanent Court for reparation (for this Application see
Judgment No. 8, Chorzdw Factory case). This is precisely the
hypothesis to which I have already referred (see above, para. 9),
namely the hypothesis in which a decision on the subject of a certain
course of past conduct by one of the parties which has been charac-
terized as unlawful is used, as ves judicata, with a view to the
settlement of another dispute the subject of which is a claim for
reparation.

The scope and effects of Judgment No. 7 were subsequently
defined by the Permanent Court itself in its Judgment No. 11.
After finding that the conclusion reached in Judgment No. 7 as to
the unlawful character of the attitude of the Polish Government
“has now indisputably acquired the force of res judicata” Judgment
No. 11 declared:

“The Court’s Judgment No. 7 is in the nature of a declaratory
judgment, the intention of which is to ensure recognition of a
situation at law, once and for all and with binding force as between
the Parties; so that the legal position thus established cannot
again be called in question in so far as the legal effects ensuing
therefrom are concerned.” (P.C.I.J., Series A, No. 13, p. 20.)

From this passage there very clearly emerges the idea that res
judicata produces its effects in the future even if it concerns, as in
that case, the characterization of a course of past conduct.

As regards the Corfu Channel case, something should be said of
the physiognomy of the dispute submitted to the Court. Albania had
indeed asked for reparation (in the form of satisfaction) and conse-
quently from this standpoint the dispute related to a future course
of conduct by the United Kingdom. The Court did not uphold this
claim by Albania; but this did not prevent the Court, in the oper-
ative part of its Judgment, declaring the unlawful nature of the
United Kingdom’s conduct. Moreover the question arises as to
what would have happened if Albania had from the beginning
adopted in the matter of reparation an attitude corresponding to
that which was subsequently to be taken by the Court, and had
refrained from asking for any satisfaction other than that consti-
tuted by the declaration of the violation itself. It would seem
difficult to suppose that in such a case the Court would have
declined to do what it did do, namely declare the violation, on the
grounds that in the absence of any claim for reparation there was
no dispute to settle.

130
JUDG. 2 XII 63 (SEP. OPIN. JUDGE MORELLI) 142

II

1. Admitted that the claim is admissible, because there really
is a dispute between Cameroon and the United Kingdom, it is
necessary to consider whether such a dispute is subject to the
Court’s jurisdiction.

Cameroon founds the jurisdiction of the Court on Article 19 of
the Trusteeship Agreement for the Territory of the Cameroons
under British Administration approved by the General Assembly
of the United Nations on 13 December 1946.

This Agreement was concluded between the United Kingdom on
the one hand and the United Nations, acting through the General
Assembly, on the other. If this Agreement derived its value solely
from general international law, it would have effects only for the
parties to it, for the United Kingdom on the one hand and for the
United Nations on the other. The Organization might be regarded
either as a legal entity separate from the States Members, or as a
group of States possessing subjective rights and legal powers
exercisable only collectively through particular organs, namely
the organs of the United Nations. Whichever of these two theoretical
constructions is followed, the practical consequences are unchanged.

If the effects of the Trusteeship Agreement were confined to the
two parties to the Agreement this would in the first place make it
necessary to construe all the material rules laid down in the Agree-
ment (even the rule in Article 9 concerning equality of treatment
and the rule in Article 13 concerning missionaries) as rules creating
obligations for the United Kingdom in respect of the Organization
and not in respect of the States Members considered individually.
Secondly, it would not be possible to construe Article Ig as a true
jurisdictional clause, since the Court’s jurisdiction can be based
only on a rule which is valid for both parties to the dispute. Ar-
ticle 19 could be construed only as a compromissory clause with
special features: that is to say a clause binding the United Kingdom
vis-a-vis the United Nations to conclude with and at the request
of a State Member a special agreement for the submission of a
particular dispute to the Court.

However, the consequences I have just indicated must be set
aside because the trusteeship agreements are covered not only by
general international law but also by a rule of particular law
implicitly deriving from the Charter. It is by virtue of that rule
that the trusteeship agreements can produce their effects not only
for the parties to the agreement, namely the Organization and the
administering authority, but also for all the States Members of the
United Nations considered individually.

131
JUDG, 2 XII 63 (SEP. OPIN. JUDGE MORELLI) 143

So far as Article 19 of the Trusteeship Agreement for the Territory
of the Cameroons under Bristish Administration is concerned in
particular, it follows that that Article constitutes a true juris-
dictional clause itself conferring jurisdiction on the Court to deal
with the disputes contemplated therein and at the same time
conferring a corresponding right of action on all the States Mem-
bers of the United Nations in respect of the United Kingdom.

It is not necessary to state precisely to which of the sources of
jurisdiction provided for in Article 36 (1) of the Statute Article 19 of
the Trusteeship Agreement must be related: whether in particular
it is the reference to the Charter or the reference to treaties and
conventions in force which is operative in the present case. It is
sufficient to observe that it is possible to apply a very liberal con-
struction to the provision of Article 36 (1) of the Statute: this is
because of the purely negative role of such a provision, which does
not regulate the subject-matter of the Court’s jurisdiction and leaves
this task to other rules outside the Statute. These rules may
be established in any manner whatever provided that they are
established in a way capable of giving them effect in respect of all
the parties to the dispute submitted to the Court.

2. This having been said, it becomes necessary to consider
whether the dispute which Cameroon asks the Court to decide is
included or not in the category of disputes covered by Article 19
of the Trusteeship Agreement. It must in particular be considered
whether this dispute may be regarded as a dispute relating ‘to
the interpretation or application of the provisions” of the Agree-
ment within the meaning of Article 19.

Since Ârticle 19 refers to the material provisions of the Agreement
it is necessary in order to establish the scope of the jurisdictional
clause in that Article to examine the whole of the material provisions
of the Agreement.

All these provisions create obligations for the United Kingdom.
They must however be classified in two separate categories
according to the orientation of the obligations which they impose,
that is to say according to the subjects on which the corresponding
rights are conferred.

3. Among the substantive provisions of the Trusteeship Agree-
ment there are some (such as the provision in Article g concerning
equality of treatment and that in Article 13 concerning missionaries)
which relate to the individual interests of the various States
Members of the United Nations. The provisions in question protect
these individual interests by imposing on the United Kingdom
obligations vis-à-vis each of the States Members of the United
Nations separately. This amounts to saying that these provisions
confer on the States Members subjective rights which may be
characterized as individual, not only in the sense that these rights
may be individually exercised but also in the sense that, on the

132
JUDG. 2 XII 63 (SEP. OPIN. JUDGE MORELLI) 144

basis of these provisions, each State Member is entitled to require
from the United Kingdom the conduct provided for solely in
respect of its own nationals and not in respect of the nationals of
other States Members. It follows that apart from the exceptional
case of double nationality there is no possibility of two States,
relying on the same legal rule but giving different interpretations
to that rule, requiring of the United Kingdom in respect of the
same individual two contrasting courses of conduct.

As regards these provisions not only is there no subjective right
vested in States other than the State of which the individual is a
national, but there is no subjective right vested in the United
Nations in this respect. It may well be recognized that, in the
exercise of its supervisory power in connection with the Trusteeship,
it is possible for the Organization to concern itself even with the
way in which the Administering Authority discharges or does not
discharge the obligations flowing from the provisions under con-
sideration. But it must be denied that these provisions confer a
true subjective right on the Organization which it could exercise
even against the attitude adopted in this respect by the State of
which the individual is a national. The subjective right is vested
in that State alone and it may freely dispose of it.

4. Alongside the provisions which have been considered up to
now there are other substantive provisions in the Trusteeship
Agreement which are doubtless the most important ones and relate
to the administration of the territory and the treatment of its
inhabitants. This second category of substantive provisions contem-
plates interests which are not individual interests of the various
States Members of the United Nations but rather collective interests,
that is to say interests common to all the States Members.

In genera] the rules of international law may protect the collective
interests of States by different means. Firstly, these rules may
confer subjective rights on all the States concerned so that each of
them is individually entitled to demand the conduct provided for.
As in this eventuality the subjective rights conferred on the various
States all contemplate a single course of conduct and not separate
courses of conduct (as in the case of the treatment to be accorded
to the nationals of different States) there is the possibility of
conflicting claims on the part of two or more States relying on the
same legal rule but giving different interpretations to that rule.

This eventuality cannot occur when the subjective right is
conferred not on several States individually but on a single entity:
in particular, on an international organization such as the United
Nations. It is evident that if it is desired to deny the Organization
legal personality it would be necessary in that case to speak of

133
JUDG. 2 XII 63 (SEP. OPIN. JUDGE MORELLI) 145

subjective rights conferred not on the Organization as a single
entity but rather on the States Members, considered, of course,
as a group and not individually. If this latter construction is
accepted it is necessary to conceive of a subjective right the exercise
of which is organized in a certain way, to the effect that the sub-
jective right could be exercised by those in whom it is vested only
collectively, that is to say through the corporate organs. In any
case, whichever construction may be preferred, it will be found that
the State on which the obligation is placed is always faced with
the corporate organ; and only the corporate organ may require the
discharge of the obligation, acting either on behalf of the Organiza-
tion as a single entity or on behalf of the States Members as a
group. Thus there is no possibility of divergent claims on the basis
of the same legal rule.

It is in this way, in my view, that the provisions which constitute
the very essence of the trusteeship agreements must be construed:
in particular the provisions in the Trusteeship Agreement for the
Territory of the Cameroons under British Administration which
relate to the administration of the Territory and the treatment of
its inhabitants.

These provisions create an obligation for the United Kingdom
only vis-a-vis the United Nations and it is solely on the United
Nations that those provisions confer subjective rights. That is to
say that discharge of the obligations placed on the United Kingdom
can be demanded only by the General Assembly or by the Trustee-
ship Council acting either on behalf of the Organization or on
behalf of the States Members as a group. What has been called the
administrative supervision vested in these organs is no other than
the exercise of the subjective rights conferred either on the Organi-
zation or on the States Members considered collectively. There is no
subjective right flowing from the provisions in question for each
State Member considered individually. The State Member cannot
therefore rely on these provisions to make claims against the
Administering Authority, with the possibility of these claims
conflicting with the attitude adopted by the General Assembly
and by the Trusteeship Council. A State Member may not in-
dividually seek to overthrow the decisions taken by those organs.

5. The observations which I have just made concerning the
characteristics of the substantive provisions of the Trusteeship
Agreement are, I think, necessary for a precise statement of the
scope of the jurisdictional clause in Article 19.

No doubt this clause contemplates disputes having the charac-
teristic of legal disputes, that is to say disputes in which the claim
or protest of one of the parties is based on a legal ground, namely
on the assertion by that party that its claim or protest is in ac-
cordance with legal rules. More particularly, since Article 19 refers
to the substantive provisions of the Agreement, it is necessary that

134
JUDG, 2 XII 63 (SEP. OPIN. JUDGE MORELLI) 146

the party should assert that its claim or protest is in accordance
with a substantive provision of the Agreement.

It is however evident that it does not suffice for the party to
rely on any provision whatever of the Agreement; it is necessary
that the party should more specifically rely on a subjective right
deriving for that party from a provision of the Agreement. In other
words, for a dispute to fall within the category of disputes contem-
plated by Article 19 it is necessary either that the party advancing
a claim against the Administering Authority should assert on the
basis of a provision of the Agreement that it possesses a subjective
right to the course of conduct by the Administering Authority
which is the subject of the claim, or that the party making a protest
should assert that by the course of conduct which is the subject
of that protest the Administering Authority has injured a sub-
jective right of that party deriving from the Trusteeship Agreement.

This is but the application to the Trusteeship Agreement of a
principle which operates in respect of any jurisdictional clause in a
treaty which refers to disputes relating to the interpretation or
application of the provisions of that treaty. For a dispute to be
regarded as covered by the clause it is in fact necessary that the
party should assert a subjective right of its own deriving from the
provisions of the treaty.

Take the hypothesis of a collective treaty the substantive
provisions of which are directed uniformly at all the parties but
confer on the various parties subjective rights which contemplate
separate courses of conduct on the part of the State on which the
obligation is placed. Take for example an obligation on each
contracting State to treat the nationals of each of the other con-
tracting States in a certain way.

On this assumption it is quite certain that all the contracting
States may rely on the jurisdictional clause in respect of disputes
relating to the interpretation or application of any provision
whatever of the treaty. However, for a State to be able to rely on
the clause in respect of a particular dispute, it is necessary that it
should assert, on the basis of the provisions of the treaty, the
existence of a subjective right of its own. If the State in question
claims a certain treatment for the nationals of another contracting
State, namely a course of conduct which it does not assert to be the
subject of a right of its own, the dispute falls outside the clause,
and this is true even if reference is made to a provision of the
treaty under which the course of conduct in question must be
regarded as obligatory.

6. As regards the Trusteeship Agreement for the Territory of the
Cameroons under British Administration we have seen that this
Agreement contains substantive provisions which undoubtedly
confer on the States Members of the United Nations taken individ-

135
JUDG. 2 XII 63 (SEP. OPIN. JUDGE MORELLI) 147

ually subjective rights vis-à-vis the United Kingdom. It is thus
quite certain that a dispute in which a State Member of the United
Nations asserts a subjective right deriving for it from one of those
provisions (which is possible only in respect of the treatment of the
nationals of that State) is a dispute covered by the jurisdictional
clause of Article 19.

But there are other substantive provisions of the’ Agreement,
those relating to the administration of the Territory and the
treatment of its inhabitants. In my view these provisions confer
no subjective right on the States Members of the United Nations
considered individually. As none of these States can rely individually
on a subjective right deriving from the provisions in question,
it is not in my view possible to contemplate a dispute between a
State Member and the Administering Authority which could be
considered as relating to those provisions of the Trusteeship
Agreement.

I do not of course deny the possibility of a dispute between a
particular State (whether a Member of the United Nations or not)
on the one hand, and the Administering Authority on the other, and
relating precisely to the administration of the Trust Territory;
on the contrary, I have already said that this eventuality is just
what has occurred in the present case. I merely deny that such a
dispute could be regarded as a dispute relating to the interpretation
or application of the Trusteeship Agreement, because in such a
dispute it is not possible to rely on a subjective right deriving from
the Trusteeship Agreement.

It follows that the reference in Article 19 to the substantive
provisions of the Agreement for the purpose of determining the
categories of disputes contemplated by Article 19 is a reference
which is automatically confined to certain provisions of the Agree-
ment. This is because it is not possible to conceive of there arising
between a State Member considered individually and the Ad-
ministering Authority a dispute having the characteristic of a
dispute relating to the interpretation or application of other
provisions of the Agreement, namely provisions concerning the
administration of the Territory.

This confinement of the reference to certain provisions of the
Agreement is in no way contradicted by the very broad terms of
Article 19. The wording is ‘‘any dispute whatever ...”’ and not any
provision whatever of the Agreement. The dispute may be any
dispute whatever, provided that it relates to the interpretation or
application of the provisions of the Agreement, and this, for the
reasons which I have given, is possible in connection with only part
of the provisions of the Agreement.

7. The wording of Article 19 does not contradict but confirms
the argument that a dispute concerning the administration of the
Trust Territory, although possible in fact, is not a dispute relating

136
JUDG. 2 XII 63 (SEP. OPIN. JUDGE MORELLI) 148

to the interpretation or application of the Trusteeship Agreement.

Article 1g in fact speaks of a dispute which “‘cannot be settled
by negotiation or other means”. The other means contemplated
by this formula are evidently means, like negotiation, capable of
settling disputes between States: conciliation, enquiry, arbitration,
etc. Proceedings in the General Assembly, acting under Article 85
of the Charter, and in the Trusteeship Council are not contemplated
thereby, for the very simple reason that such proceedings are not
intended to settle disputes between States.

From this condition imposed by Article 19 on the jurisdiction
of the Court it clearly follows that the Article refers to disputes
capable of being settled by negotiation or other means and requires
that such means should in the particular case in point have been
found ineffective. Now a dispute concerning the administration
of the Trust Territory is a dispute which is not capable by its very
nature of settlement by negotiation, because it involves a subject-
matter which it is not in the power of the parties to dispose of.

In the present case it would have in fact to be denied that there
had been negotiations such as would have had to take place after
1 May 1961, the date of the birth of the dispute. But there is
really a still further point, and that is that negotiations were not
even possible.

It is clear that by the foregoing statement, namely that a dispute
concerning the administration of the Trust Territory such as the
dispute submitted by Cameroon to the Court is not a dispute
which can be settled by negotiation or other means, it is not at all
intended to admit that the requirement of Article Ig must be
regarded as fulfilled. On the contrary, what is meant is that this
is a dispute in connection with which it is quite impossible that
such a condition should be fulfilled and that it is therefore a dispute
which is not covered by Article 19 at all.

8. The hypothesis of a dispute between a State Member and the
Administering Authority concerning the administration of the
Territory is actually one which is perfectly possible in fact, but
ene with which there was no reason for the Trusteeship Agreement
to be concerned. This is because the subject-matter of the ad-
ministration of the Territory is not governed in the substantive
provisions of the Agreement by legal relationships between the
Administering Authority on the one hand and the States Members
considered individually on the other.

Did the Trusteeship Agreement, without, in respect of the
administration of the Territory, creating subjective rights for the
States Members considered individually, none the less intend to
confer on those States a right of action before the Court in this

137
JUDG. 2 XII 63 (SEP. OPIN. JUDGE MORELLI) 149

field? An affirmative answer to this question would signify that a
right of action is conceived of as conferred on States for the
protection of subjective rights vested not in those States but in
the United Nations. It would be a sort of acho popularis. But the
actio popularis is of a quite exceptional nature even in municipal
law. In international law such an action is not inconceivable
theoretically, but it is difficult to consider it as having been intro-
duced or as capable of being introduced into positive law.

Moreover, it is not apparent why Article 19, while conferring
on States a right of action in respect of substantive rights not
vested in them, should have made the exercise of such an action
dependent on the existence of a dispute to which the State desiring
to bring the matter before the Court must be a party. The reference
to a dispute and thereby to individual interests of States clearly
indicates of itself that the field in which Article rg is intended to
operate is quite other.

g. Since the dispute submitted to the Court is not a dispute
relating to the interpretation or application of the provisions of
the Trusteeship Agreement within the meaning of Article 19 of the
Agreement, | am of opinion that the Court should for this reason
have declared that it has no jurisdiction.

In order to reach such a decision the Court would doubtless
have found it necessary to interpret the substantive provisions
of the Trusteeship Agreement. The Court would first have had to
establish that Cameroon considered individually did not possess
on the basis of those provisions any subjective right vis-a-vis the
United Kingdom in respect of the latter’s exercise of the trusteeship
for the Northern Cameroons. But it is not the declaration of the
non-existence of a substantive subjective right possessed by
Cameroon which would have been the subject of the judgment
which the Court was called upon to give. A finding that there was
no substantive right possessed by Cameroon on the basis of the
Trusteeship Agreement would only have been the means whereby
the Court could decide that it had no jurisdiction.

This is one of those fairly frequent cases in which the question
of jurisdiction arises in close connection with the merits of the
case. It is moreover possible to note such a connection in all cases
concerned with a jurisdictional clause in a treaty covering disputes
relating to the interpretation or application of the substantive
provisions of that treaty. In such cases it is necessary, in order to
decide on the question of jurisdiction, to interpret those substantive
provisions and establish the rights and obligations which they
confer on the parties.

(Signed) Gaetano MORELLI.

138
